DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and the species at least one moiety that binds to a non-malignant cell or platelet, one or more chemical groups, substances, coatings or other agents that interacts with a host immune system, at least one other immunotherapy and the subject has pediatric cancer in the reply filed on 10/3/22 is acknowledged. The traversal is on the ground(s) that there is a lack of unity. This is not found persuasive because the PBNPs and a cell comprising PBNPs have different components that would require a different search and cause a burden to the office. Also, the different moieties, chemical groups, immunotherapies have different structures, properties, activities and would require different searches that would cause a burden to the office. The requirement is still deemed proper and is therefore made FINAL.
The examiner incorrectly grouped claim 48 with the group I claims. The claim 48 should have been grouped with the Group III claims drawn to a cell comprising and covalently or non-covalently associated with Prussian blue nanoparticles. 
The examiner has further rejoined the claims 23,33,44,49,70-73,77-81,83 and 86-99 as the search identified these limitations.
Claims 26,28-32,34-36,38,45,46,48,50-69,74-76,82,84 and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/22.
Specification
The disclosure is objected to because of the following informalities: The specification states (FIG. 24a) for FIG. 25. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: The instant claim incorporates the reference of US 2014/0271487 but the reference of US 2014/0271487 does not contain an excessive number of Prussian blue compounds and therefore, the Prussian blue compounds can be listed in the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. Appropriate
correction is required.
Claim 37 is objected to because of the following informalities: The instant claim incorporates
https://en.wikipedia.org/wiki/Chemokine (last accessed February 12, 2016) and https://en.wikipedia.org/wiki/Cytokine (last accessed February 12, 2016) but the references are fluctuating sites and it is unclear as to what chemokines or cytokines are acceptable for the instant invention and incorporation by reference is a necessity doctrine, not for applicant’s convenience. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-22,24,25,27,37,39-43 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “one other immunotherapy” and it is unclear as an initial immunotherapy is not identified. 
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims recite the Prussian blue “comprises, consists essentially of, or consists of” which is both open and closed claim language which is confusing and unclear as to what limitations of the claim are required. 
Claims 12,18,19,21,22,25,27,33,37,47,49,70,77,87,90,96 and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims comprise in appropriate parentheses ( ), and the terms “e.g.”, “preferably”, “for example”, “especially” and “such as” which are confusing and unclear as to which limitations are described in the claim. Please review all of the instant claims for these errors.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “substantially prevents degradation” which is unclear and confusing as to the extent of degradation that is acceptable of the nanoparticle.
Claims 17 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the
applicant), regards as the invention.
Claims 17 and 95 contain multiple trademarks/trade names. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe a polymer and, accordingly, the identification/description is indefinite.
Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the method of administering light to perform photothermal therapy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9,12-17,19-21,23,27,33,37,41,42,44,70-73,77,79-81,83,86,87,89-95 and 97-99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (US 2014/0271487A1).
Fernandes et al. (US 2014/0271487A1) teaches of a nanoparticle composition of a coordination polymer core and a shell of  biocompatible coating modified with a fluorophore, a contrast agent, a targeting agent, a therapeutic agent or any combination thereof wherein the core comprises a doped Prussian blue analog lattice-polymer shell (abstract; Fig. 3; p1, [0007],[0018]; p3, [0059]; p4, [0076-0077]; claim 1). The targeting, imaging and therapeutic agents are applied/attached to the biocompatible coating by a variety of physical and chemical interactions, such as covalent, hydrophobic, etc. (abstract; p1, [0018]; p7, [0127]). 
The Prussian blue analog lattice compounds comprise AxByM4[M’(CN)6]z nH2O wherein A
represents at least one of VO2,Ca,V,Cr,Mn, etc.; B represents at least one of VO2,Ca,V,Cr,Mn, etc.; M represents at least one of VO2,Ca,V,Cr,Mn, etc.; M’ represents at least one of VO2,Ca,V,Cr,Mn, etc.; x is from 0.1 to about 1; y is from 0.1 to about 1; z is from 0.1 to about 4; and n is from 0.1 to about 24 (p1, [0008-0017]; p3, [0059-0067]) which anticipates the Prussian blue of the instant claims 1,2 also as evidenced by the instant claim 6 wherein Fernandes et al. (US 2014/0271487A1) is incorporated by reference. 
The core comprises, consists essentially of or consists of the Prussian blue analog lattice compounds (p4, [0077]) and anticipates the instant claims 3,5 and 6.
The polymer core comprises ADOGEN®464, ALKANOL® 6112; BRIJ® 52, PEG, etc. (p4, [0073]) which anticipates the polymer coating of the instant claims 17,94,95. 
The biocompatible coating surrounding the core comprises dextran, chitosan, avidin, phospholipid, PEG, etc. (p4, [0077]; p5, [0078]) and anticipates the 1-3 coatings/protective layers that reduces or prevents degradation of the Prussian blue nanoparticle in vivo in blood, plasma, bodily fluids, etc. for 1-180 minutes or other time sufficient of the instant claims 12-14,16,19,20,90-92,94,98 has the same properties and is capable of the same functions, such as prevents contact of the Prussian blue component from coming in contact with hydroxyl ions in blood, plasma or lymph and being stable at pH 7.0 to 8.0 of the instant claims 14,19,92,97. 
The targeting agents comprise an antibody, peptide, protein, nucleic acid, carbohydrate, etc. (p6, [0101]) and anticipates the agent that targets the nanoparticle into the cell (e.g. cancer cell, non-malignant cell, etc.) and binds to a tumor, such as an antibody, etc. of the instant claims 21,23,24,33. 
The antibody of the disclosure anticipates the other immunotherapy agent which may be covalently or non-covalently associated with the Prussian blue nanoparticles of the instant claims 37.
The antibody of the disclosure anticipates the non-cellular agent which is capable of binding to PBNPs and to determinant(s) on a target cell (e.g. neuroblastoma) of the instant claims 70-73,77,79,81,83 and/or interacts with at least one or more receptor(s) on a target cell with abnormal cell proliferation or on immune cells around the target cell of the instant claims 72,80. 
The targeting agents (e.g. nucleic acid, carbohydrate, etc.) of the disclosure may be covalently or non-covalently bound to the Prussian blue nanoparticles and therefore anticipates the non-cellular agent covalently or non-covalently bound to the Prussian blue nanoparticle and binds to the nanoparticle and binds or interacts with a target cell of instant claims 70,86-87. 
The fluorophore comprises fluorescein, rhodamine, cyanine, etc. (p6, [0102-0111]) and the compounds have a wavelength absorbance maximum of about 600 nm to 1200 nm (claim 12) which anticipates the peak photonic absorbance wavelength ranging from about 600 nm to about 1200 nm of the instant claim 8. 
The conjugated Prussian blue nanoparticles can be used as photothermal therapy (PPT) agents in vivo by injected into a subject and exposing the tumors to laser light wherein the absorbed light is converted into heat (p6, [0115-0116],[0118]) which anticipates the method of treating of the instant
claim 1, method of treating a subject in need of photothermal therapy of the instant claim 99 and the
conversion of light to heat of the instant claim 9. 
The Prussian blue particles absorb light and heat the local environment to induce a hyperthermic effect, ultimately leading to cell ablation and tumor shrinkage (p6, [0116]) which anticipates inhibiting tumor growth of the instant claim 70.
The therapeutic agents comprise a nucleic acid, peptide, carbohydrate, small molecule, radiation emitting isotopes, etc. (p6, [0115],[0118]) which anticipate the radiological agents/detectable marker of the instant claims 27,89 and the non-cellular agents of the instant claim 70. 
The conjugated Prussian blue nanoparticles can be used for treating a subject in need of therapy with a therapeutically effective amount of the composition (p, [0127-0129]) as photothermal therapy (PPT) agents in vivo as demonstrated in a neuroblastoma murine model (p6, [0115],[0118-0126]). Therefore, the subject of the disclosure is one that has a cancer (e.g. neuroblastoma) and anticipates the instant claims 41,42,44. 
The carbohydrate, nucleic acid, PEG coating etc. may be covalently or non-covalently bound to the Prussian blue nanoparticles and therefore anticipates the non-cellular agent covalently or non-covalently bound to the Prussian blue nanoparticle of the instant claim 70. 
NP-PPT results in uniform tumor heating at low laser powers resulting in efficient tumor ablation (p6, [0117]) which anticipates at least one immunotherapeutic action of the instant claim 70. Therefore, the composition comprises Prussian blue in an amount sufficient to permit it to participate in photothermal treatment of the instant claim 4.
The Prussian blue analog lattice compounds have sizes of about 1 nm to about 10 microns (p3, [0070]; claim 6) which anticipates the size of the nanoparticles of the instant claim 7. The nanoparticles having shell of biocompatible coating (stated above) and the size of about 1 nm to about 10 microns anticipate the nanoshell of the instant claims 15,93.
Claim(s) 1,2,4,7-10,12-14,16,17,19-25,27,33,37,41,42,44,47,70-73,77-81,83,87,90-92,94,95 and 97-99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juliana Cano-Mejia, M.S., 2015 ‘BIODEGRADABLE PRUSSIAN BLUE NANOPARTICLES FOR PHOTOTHERMAL IMMUNOTHERAPY OF ADVANCED CANCERS’ Master of Science University of Maryland, College Park.
Juliana Cano-Mejia teaches of the use of Prussian blue nanoparticles (PBNPs) for photothermal therapy (PTT) for ablating cancer cells and reducing tumor burden (p2, 1.4. Nanoparticles in the treatment of advanced cancers; p3, 1.6. Prussian blue nanoparticles for photothermal therapy of cancers; p19, 2.3.2 Photothermal therapy capabilities of Prussian blue nanoparticles).
The PBNPs are easily modified for multiple functions (e.g. they can carry additional immunomodulatory or therapeutic molecules), such as mAbs targeting checkpoint inhibitors (p4, second paragraph; p7, 2.1. Introduction) which anticipate the agent that targets a cell, cancer, a non-malignant cell, agent that interacts with a host immune system and the immunomodulator of the instant claims 21,23-25,27,33,37,47. 
The mAbs targeting checkpoint inhibitors anticipate the non-cellular agents, such as those associated with abnormal cell proliferation or capable of binding to PBNPs and to the target cell of the instant claims 73,77-81 and the moiety that interacts with at least one component of the immune system of the instant claim 22.
The PBNPs anticipate the PBNPs of the instant claims 1,2.
For example, the combination of PTT with anti-CTLA-4 was used for treating an aggressive model of neuroblastoma in a mouse model and tumor regression was examined (p6, Aim 5. Determine the effect of the combination photothermal immunotherapy on tumor regression and long-term survival in a mouse model of neuroblastoma; p8; p30, 2.4 Discussion; p35, 3.1. Summary). The neuroblastoma mouse model anticipates the subject with cancer (e.g. neuroblastoma) of the instant claims 41,42,44,81,83.
The PBNPs can be appropriately surface coated with biocompatible polymers, such as PEG (p31, first paragraph) which anticipates the 1-3 coatings/protective layers that reduces or prevents degradation of the Prussian blue nanoparticle in vivo in blood, plasma, bodily fluids, etc. for 1-180 minutes or other time sufficient of the instant claims 12-14,16,17,19,20,90-92,94,95,98 has the same properties and is capable of the same functions, such as prevents contact of the Prussian blue component from coming in contact with hydroxyl ions in blood, plasma or lymph and being stable at pH 7.0 to 8.0 of the instant claims 14,19,92,97.
The PEG of the disclosure anticipates the non-cellular agent of the instant claim 70-72.
The biodegradable PBNPs for PTT were administered and a subject irradiated with NIR laser and an anti-CTLA-4 checkpoint blockade immunotherapy was administered and act synergistically to improve the outcome over those obtained with either modality alone (p9; Figure 1) which anticipates the method for treating of claims 1,99 with at least one other immunotherapy and photothermally treating the subject. The PBNPs are in an amount sufficient to participate in PTT of the instant claim 4.
The PBNPs and anti-CTLA-4 were administered separately which anticipates non-covalent bonding of the instant claim 87.
PTT ablates tumors and elicits a T cell mediated immune response, which alone cannot prevent tumor relapse or recurrence likely due to the immunosuppressive mechanisms exerted by tumor cells to evade T cell-mediated responses. PTT in combination with anti-CTLA-4 immunotherapy resulted in complete tumor regression and long-term survival in 55.5% of the tumor-bearing mice compared to only 12.5% survival observed in mice treated with anti-CTLA-4 alone and 0% survival observed in both mice treated with PTT alone or left untreated. We attribute this significantly higher long-term survival benefit in the combination therapy-treated mice to the reversal of T cell exhaustion and immunosuppression by anti-CTLA-4, which is complemented by the debulking and priming of a T cell-mediated response by PTT (bottom p32 to top of p33).
The PBNPs are suspended in pH 7.0, 7.4 (imitate a tumor interstitial environment), etc. and have a mean hydrodynamic diameter of about 100 to about 10000 nm and an absorbance wavelength of about 700 nm depending on the pH (p13, 2.2.5-2.2.7; p17; first paragraph; Figure 2) which anticipate the average diameter ranging from about 0.1 nm to about 10 microns of the instant claim 7 and a peak photonic absorbance at a wavelength ranging from about 600 nm to about 1200 nm of the instant claim 8.
The PBNPs can be irradiated with an 808 nm NIR laser to generate heat and show an increased temperature at the injection site to about 50-55°C (Figure 3) which anticipates conversion of light to heat of the instant claim 9 and the increase in nanoparticle temperature ranging from 0.1 to 100[Symbol font/0xB0]C of the instant claim 10. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25,27,33,37,39-44,47,49,70-73,77-81,83 and 86-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487A1) in view of Juliana Cano-Mejia and Hoffman et al. (RSC Adv. 2014 4, 29729-29734) and in further view of Dumont et al. (Int. J. Nanomed. 2014, 9, 2581-2595).
Fernandes et al. (US 2014/0271487A1) discloses nanoparticle compositions of a coordination polymer core and a shell of  biocompatible coating modified with a fluorophore, a contrast agent, a targeting agent, a therapeutic agent or any combination thereof wherein the core comprises a doped Prussian blue analog lattice-polymer shell as well as that stated above. 
Fernandes et al. does not disclose both a moiety that binds to a non-cellular agent and a moiety that binds to or interacts with a target cell of the instant claim 88. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PBNPs of Fernandes et al. have analogous structures, coatings and comprise a combination of moieties, such as antibodies, nucleic acid, carbohydrates, etc. which encompass the PBNPs of the instant claims. Therefore, the groups of the PBNPs of Fernandes et al. have the same properties and are capable of the same functions, such as binding to a non-cellular agent and a moiety that binds to or interacts with a target cell.

Fernandes et al. does not disclose a.) heat produced during PTT results in an increase in nanoparticle temperature ranging from 0.1 to 100[Symbol font/0xB0]C; b.)  targeting/modulating a host immune system, such as T cells of the instant claim 22; c.) a checkpoint inhibitor; or d.) reduction in tumor burden, metastasis, growth and survival or tumor recurrence of the instant claims 39 and 40.
Juliana Cano-Mejia discloses the use of Prussian blue nanoparticles (PBNPs) for photothermal therapy (PTT) for ablating cancer cells and reducing tumor burden as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PBNPs of Fernandes et al. may produce heat that results in an increase in nanoparticle temperature ranging from 0.1 to 100[Symbol font/0xB0]C as Juliana Cano-Mejia teaches that when coated PBNPs are irradiated with an 808 nm NIR laser they generate heat and show an increased temperature at the injection site to about 50-55°C and the PBNPs of Fernandes et al. are used in PTT via irradiation with light, have an absorbance wavelength maximum of about 600 nm to 1200 nm and therefore, predictably convert light to heat with an expectation of success. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antibodies of the PBNPs of Fernandes et al. for the mAbs targeting checkpoint inhibitors of Juliana Cano-Mejia, which bind to T cells, for the advantage of synergistic combination of PBNPs with a checkpoint inhibitor for improving the outcome of cancer treatment, such as tumor regression and long-term survival over those obtained with either modality
alone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the synergistic combination of PBNPs with a checkpoint inhibitor with PTT provides a reduction in tumor burden, metastasis, growth and survival or tumor recurrence of the instant claims 39 and 40 as Juliana Cano-Mejia teaches that PTT in combination with anti-CTLA-4 immunotherapy resulted in complete tumor regression and long-term survival in 55.5% of the tumor-bearing mice compared to only 12.5% survival observed in mice treated with anti-CTLA-4 alone and 0% survival observed in both mice treated with PTT alone or left untreated.
Therefore, one of ordinary skill in the art would have predictably determined a reduction in tumor growth, metastasis or growth by 5%,10%,15%, etc., an increase in mean survival at 1,2,3,4, etc. months and reduced tumor occurrence by 5%,10%, etc. over either therapy alone with an expectation of success.


Fernandes et al. does not disclose photothermal efficiency ranging from about 0.1% to about 90%. 
Hoffman et al. (RSC Adv. 2014 4, 29729-29734) discloses Prussian blue nanoparticles (PB NPs) for laser-induced photothermal therapy (PTT) and that the NIR-absorbing PB NPs are photothermally heated with 20.5% photothermal conversion efficiencies in mouse models of neuroblastoma- a common cancer of childhood (abstract; p29733, Conclusions). Neuroblastoma is the most common type of extracranial solid tumor of childhood (p29729, right column, first full paragraph). The PBNPs have a generalized formula AFeIII[FeII(CN)6] yH2O (p29729, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PBNPs of Fernandes et al. will have a photothermal efficiency ranging from about 0.1% to about 90% as Hoffman et al. teaches of analogous PBNPs used in PTT for treating the same cancer as Fernandes et al. and Hoffman et al. teaches that the PBNPs are photothermally heated with 20.5% photothermal conversion efficiencies. Therefore, one of ordinary skill in the art would have an expectation of success that an analogous PBNPs would provide an analogous photothermal conversion efficiency for treating the same types of cancers.

Fernandes et al. does not disclose a buffer or that the subject has pediatric cancer. 
Dumont et al. (Int. J. Nanomed. 2014, 9, 2581-2595) discloses manganese-containing Prussian blue nanoparticles ([Symbol font/0x7E]10-200 nm) for imaging pediatric brain tumors (abstract; p2582, left column, first full paragraph). The nanoparticles are stable in both water and Dulbecco’s Modified Eagle’s medium (DMEM) for >4 days (p2586, Sizing, Stability and reproducibility of biofunctionalized MnPB nanoparticles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PBNPs of Fernandes et al. for treating pediatric cancers as Dumont et al. and Fernandes et al. teach of targeting PBNPs to cancers, such as neuroblastoma which is the most common type of extracranial solid tumor of childhood and one of ordinary skill in the art would have an expectation of success for treating and/or imaging neuroblastoma in a pediatric patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PBNPs of Fernandes et al. in a buffer as Fernandes et al. teaches of the stability of PBNPs in a pH of 7.4 and Dumont et al. teaches of the stability of PBNPs in a buffered solution (DMEM) for >4 days.

Fernandes et al. does not disclose a kit.
The use of a kit is obvious in the prior art for effective transportation and onsite preparation of pharmaceuticals.  Remington’s: the Science and Practice of Pharmacy, Nineteenth Edition, Vol. 1, page 806 teaches that the inclusion of a package insert including “indications and use” of the pharmaceutical composition is mandated by 21CFR 201.57.  At the time of the invention it would have been obvious to one ordinarily skilled in the art include instructions in packaging of the kit as it is mandated by law as taught by Remington’s.  



Claim(s) 1-25,27,33,37,39-44,47,49,70-73,77,79-81,83,86,87,89-95 and 97-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juliana Cano-Mejia, M.S., 2015 ‘BIODEGRADABLE PRUSSIAN BLUE NANOPARTICLES FOR PHOTOTHERMAL IMMUNOTHERAPY OF ADVANCED CANCERS’ Master of Science University of Maryland, College Park in view of Fernandes et al. (US 2014/0271487A1) and Hoffman et al. (RSC Adv. 2014 4, 29729-29734) and in further view of Dumont et al. (Int. J. Nanomed. 2014, 9, 2581-2595).
Juliana Cano-Mejia discloses the use of Prussian blue nanoparticles (PBNPs) for photothermal therapy (PTT) for ablating cancer cells and reducing tumor burden as well as that stated above. 
Juliana Cano-Mejia does not disclose the Prussian blue of the instant claims 5 and 6,  that the Prussian blue nanoparticle consists essentially of Prussian blue of the instant claim 3 or a nanoshell of the instant claim 15.
Fernandes et al. (US 2014/0271487A1) discloses nanoparticle compositions of a coordination polymer core and a shell of  biocompatible coating modified with a fluorophore, a contrast agent, a targeting agent, a therapeutic agent or any combination thereof wherein the core comprises a doped Prussian blue analog lattice-polymer shell as well as that stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PBNPs of Fernandes et al. with a core comprising, consisting essentially of or consisting of Prussian blue and a nanoshell coating for the PTT therapy of Juliana Cano-Mejia as they are analogously used for PTT of cancer, such as neuroblastoma and the shell coatings of the PBNPs of Fernandes et al. allow for the advantage of functionalization.

Juliana Cano-Mejia does not explicitly disclose reduction in tumor burden, metastasis, growth and survival or tumor recurrence of the instant claims 39 and 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the synergistic combination of PBNPs with a checkpoint inhibitor with PTT provides a reduction in tumor burden, metastasis, growth and survival or tumor recurrence of the instant claims 39 and 40 as Juliana Cano-Mejia teaches that PTT in combination with anti-CTLA-4 immunotherapy resulted in complete tumor regression and long-term survival in 55.5% of the tumor-bearing mice compared to only 12.5% survival observed in mice treated with anti-CTLA-4 alone and 0% survival observed in both mice treated with PTT alone or left untreated.
Therefore, one of ordinary skill in the art would have predictably determined a reduction in tumor growth, metastasis or growth by 5%,10%,15%, etc., an increase in mean survival at 1,2,3,4, etc. months and reduced tumor occurrence by 5%,10%, etc. over either therapy alone with an expectation of success.

Juliana Cano-Mejia does not disclose photothermal efficiency ranging from about 0.1% to about 90%. 
Hoffman et al. (RSC Adv. 2014 4, 29729-29734) discloses Prussian blue nanoparticles (PB NPs) for laser-induced photothermal therapy (PTT) and that the NIR-absorbing PB NPs are photothermally heated with 20.5% photothermal conversion efficiencies in mouse models of neuroblastoma- a common cancer of childhood (abstract; p29733, Conclusions). Neuroblastoma is the most common type of extracranial solid tumor of childhood (p29729, right column, first full paragraph). 
The PBNPs have a generalized formula AFeIII[FeII(CN)6] yH2O (p29729, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PBNPs of Juliana Cano-Mejia will have a photothermal efficiency ranging from about 0.1% to about 90% as Hoffman et al. teaches of analogous PBNPs used in PTT for treating the same cancer as Juliana Cano-Mejia and Hoffman et al. teaches that the PBNPs are photothermally heated with 20.5% photothermal conversion efficiencies. Therefore, one of ordinary skill in the art would have an expectation of success that an analogous PBNPs would provide an analogous photothermal conversion efficiency for treating the same types of cancers.

Juliana Cano-Mejia does not disclose a buffer or that the subject has pediatric cancer. 
Dumont et al. (Int. J. Nanomed. 2014, 9, 2581-2595) discloses manganese-containing Prussian blue nanoparticles ([Symbol font/0x7E]10-200 nm) for imaging pediatric brain tumors (abstract; p2582, left column, first full paragraph). The nanoparticles are stable in both water and Dulbecco’s Modified Eagle’s medium (DMEM) for >4 days (p2586, Sizing, Stability and reproducibility of biofunctionalized MnPB nanoparticles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PBNPs of Juliana Cano-Mejia for treating pediatric cancers as Dumont et al. and Juliana Cano-Mejia teach of targeting PBNPs to cancers, such as neuroblastoma which is the most common type of extracranial solid tumor of childhood and one of ordinary skill in the art would have an expectation of success for treating and/or imaging neuroblastoma in a pediatric patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PBNPs of Juliana Cano-Mejia in a buffer as Juliana Cano-Mejia teaches of the stability of PBNPs in a pH of 7.4 and Dumont et al. teaches of the stability of PBNPs in a buffered solution (DMEM) for >4 days.

Juliana Cano-Mejia does not disclose a kit.
The use of a kit is obvious in the prior art for effective transportation and onsite preparation of pharmaceuticals.  Remington’s: the Science and Practice of Pharmacy, Nineteenth Edition, Vol. 1, page 806 teaches that the inclusion of a package insert including “indications and use” of the pharmaceutical composition is mandated by 21CFR 201.57.  At the time of the invention it would have been obvious to one ordinarily skilled in the art include instructions in packaging of the kit as it is mandated by law as taught by Remington’s.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-21,23,24,27,33,37,41-44,70-72,77,79-81,83,86,87,89-95 and 97-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-12 of U.S. Patent No. US 9,987,378B2 in view of Fernandes et al. (US 2014/0271487A1) or Juliana Cano-Mejia, M.S., 2015 ‘BIODEGRADABLE PRUSSIAN BLUE NANOPARTICLES FOR PHOTOTHERMAL IMMUNOTHERAPY OF ADVANCED CANCERS’ Master of Science University of Maryland, College Park.
U.S. Patent No. US 9,987,378B2 discloses coated doped Prussian blue nanoparticles comprising a targeting moiety for targeting cancer cells, fluorescent moiety, therapeutic moiety, etc., have a size of about 1 nm to about 10 microns and a wavelength absorbance maximum of about 600 nm-1200 nm which encompass the coated Prussian blue nanoparticles of the instant claims as they have analogous structures, targeting moieties, therapeutic moieties, fluorescent moieties, and have an analogous wavelength absorbance maximum of about 600 nm-1200 nm.
U.S. Patent No. US 9,987,378B2 does not disclose one other immunotherapy or photothermal therapy. 
Fernandes et al. (US 2014/0271487A1) discloses nanoparticle compositions of a coordination polymer core and a shell of  biocompatible coating modified with a fluorophore, a contrast agent, a targeting agent, a therapeutic agent or any combination thereof wherein the core comprises a doped Prussian blue analog lattice-polymer shell as well as that stated above.
Juliana Cano-Mejia discloses the use of Prussian blue nanoparticles (PBNPs) for photothermal therapy (PTT) for ablating cancer cells and reducing tumor burden as well as that stated above.
It would have been obvious to one of ordinary skill in the art to substitute the antibodies, carbohydrates, nucleic acid, fluorophore, etc. of Fernandes et al. or the checkpoint inhibitors of Juliana Cano-Mejia for the targeting moiety, therapeutic moiety, fluorescent moiety, etc. of U.S. Patent No. US 9,987,378B2 for the advantage of targeting cancer cells and applying light to induce a hyperthermic effect, ultimately leading to cell ablation and tumor shrinkage via PTT wherein the synergistic combination of PBNPs with a checkpoint inhibitor for improving the outcome of cancer treatment, such as tumor regression and long-term survival over those obtained with either modality alone.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA J PERREIRA/Examiner, Art Unit 1618